Citation Nr: 0927302	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for multi-level degenerative disc disease of the 
thoracolumbar spine.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1977 to June 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
The Veteran is representing himself in the course of this 
appeal.


FINDINGS OF FACT

1.  The Veteran specifically indicated on the June 2007 VA 
Form 9 that he was only appealing service connection for a 
right shoulder disorder, as well as stated that his related 
early entrapment syndrome had worsened.  There was no 
indication of any intent to appeal the issue of entitlement 
to an increased rating for multi-level degenerative disc 
disease of the spine.  Service connection for the shoulder 
disorder was subsequently granted, satisfying the appeal as 
to that issue.

2.  On August 6, 2007, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he was not seeking an increased rating for his early 
entrapment syndrome of the right upper extremity, there 
remain no allegations of errors of fact or law for appellate 
consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  An April 2009 
statement of the case listed two issues on appeal; 
entitlement for an increased evaluation of multi-level 
degenerative disc disease, and entitlement to an increased 
evaluation of early entrapment syndrome of the upper right 
extremity.  On his June 2007 VA Form 9, the Veteran 
specifically stated that he only wished to appeal the denial 
service connection for a frozen shoulder condition, as well 
as stated that his early entrapment syndrome had worsened.  
He did not appeal the issue of entitlement to an increased 
rating for multi-level degenerative disc disease.  

A June 2007 rating decision granted service connection for 
degenerative changes in the right shoulder.  In a statement 
dated August 2007, the Veteran specifically stated that he 
was not seeking to increase the compensation previously 
awarded for early entrapment syndrome, but instead had been 
seeking service connection for a right shoulder condition.  
That issue has been satisfied.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


